DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-11 and 13-15 are finally rejected under 35 U.S.C. 103 as being unpatentable over Howland (7,284,586) in view of Robertson (3,080,899).

    PNG
    media_image1.png
    674
    546
    media_image1.png
    Greyscale
Howland discloses all of the limitations of claim 1, i.e., a rimless tire mount, comprising a) an inner plate 136a;  b) a central axle 132 134;  c) a mounting plate 126, 121 comprising:  i) a first side 121 constructed and arranged to be attached to a prep stand 110a and ii) a second side 126 opposite the first side, the second side spaced apart from and attached to the inner plate Fig. 2;  d) an outer plate 136b comprising: ii) a central opening not numbered, Fig. 1A adapted to slide along the central axle, wherein the outer plate is mountable on the central axle such that the tire can be fitted between the outer plate and the inner plate Fig. 1A, mounting plate is removably secured to a prep stand (claim 14) hitch port 112, except for the plates to include inner and outer bead respectively (claim 1) and respective O-ring (claim 8).

    PNG
    media_image2.png
    299
    320
    media_image2.png
    Greyscale
Robertson teaches a tire mount having inner and outer plates 25, 25’, each having a bead flange 38 and further teaches rubber rings 44 to proper seating of differently sized tires. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Howland with the beads and O-rings as taught by Robertson for maintaining a proper engagement assuring a god air seal with the tire.
Regarding claims 2, 6 and 13, PA (prior art, Howland modified by Robertson) meets the limitations, except for disclosing a pop-off safety valve and a filling port. Robertson further teaches a filling port 41 for plate 25 with a pop-off safety valve 90, Fig. 4. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Howland with the filling port and the safety valve as taught by Robertson for safely supplying air.
Regarding claims 3 and 11, PA (prior art, Howland modified by Robertson) meets the limitations, i.e., one or more holes 122 or 112. 
Regarding claim 4, PA  meets the limitations, i.e., mounting hole defined by 134 for pin 132.
Regarding claims 5 and 10, PA  meets the limitations, i.e., spacer defined by telescoping tubulars 121 and 110.
Regarding claim 9, PA  meets the limitations, i.e., central axis receives a pin 132.
Regarding claim 15, PA  meets the limitations, i.e., inner plate is fixed to the axle 137, 138
Claim 7 is finally rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 6 and 19 above, and further in view of Cooper (3,674,067).
	PA (prior art, Howland modified by Robertson) as applied to claim 6 above, meets the limitations of the indicated claim, except for disclosing a pressure gauge.
	Cooper teaches a tire chucking device having a conventional pressure gauge 80.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with the pressure gauge as taught by Cooper so as to provide an indication of the pressure of a tire being serviced.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,414,219. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below. 
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the 
In this case example claim 1 of USP`219 recites for a rimless tire mount for a tire, comprising a) an inner plate comprising an inner bead and an inner bead O-ring;  b) a central axle;  c) a pop-off safety valve; d) a mounting plate having a side configured to fit to a prep stand and an opposite side spaced apart and fixedly attached to an outer side of the inner plate;  and e) an outer plate comprising: i) an outer bead; ii) an outer bead O-ring;  iii) a central opening adapted to slide along the central axle, the central opening comprising a central axle O-ring, wherein the outer plate is selectively mountable on the central axle such that the tire can be fitted between the outer plate and inner plate for inflation. It is clear that all of the elements of the instant application claims 1-20 are to be found in the reference claims 1-14. The difference between the instant application claim 1 and the reference claim 1 is that the reference claim 1 recites an additional element, i.e., a pop-off safety valve. Thus the invention of the reference claim 1 is in effect a “species” of the generic invention recited in the instant application claim 1. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
Applicant argues that the initial burden of prima facie has not been met, since the applied reference, Howland does not disclose a mount for a rimless tire. This is not found persuasive. Firstly the claims are directed to an article and not a process and the recitation for a rimless tire is only in the preamble, without any references to the body of the claim. Secondly the mount of Howland is at least capable of holding a tire without the rim. The mount as disclosed has upper and lower plates that may engage and secure a correspondingly sized tire. The mount may not secure the tire for any operations, as may be argued by Applicant, however it is capable of securing or holding the tire, meeting the claims as recited even if the mount is used to hold a tire, e.g., for storage. 
Applicant’s arguments rely on language solely recited in preamble recitations in claims 1 and 8. When reading the preamble in the context of the entire claim, the recitation of a rimless is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
It is also noted that this argument does not apply to claims 14-20 that recite for “a  tire mount” and no arguments are presented to read over the rejections applied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

			

								/Hadi Shakeri/
March 16, 2022						Primary Examiner, Art Unit 3723